Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 19, 2018

                                            No. 04-18-00676-CV

    IN RE ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY and Latina Pruitt

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On September 20, 2018, relators filed a petition for writ of mandamus, and the real party
in interest declined the opportunity to respond. After reviewing the petition, we conclude relators
are entitled to the relief requested. Accordingly, the petition for writ of mandamus is
CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable David J. Rodriguez is ORDERED to, within fifteen days from the date of
this order, vacate that portion of his December 18, 2017 Order on Defendants’ Motion to Sever
and Abate denying the defendants’ motion to abate and issue an order granting the motion and
abating the severed cause. The writ will issue only if we are notified Judge Rodriguez has not
complied within fifteen days from the date of this order.
        It is so ORDERED on December 19, 2018.


                                                                      _____________________________
                                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2018.

                                                                      _____________________________
                                                                      Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2017CV01324, styled Samuel Bernal v. Allstate Fire and Casualty Insurance
Co. and Latina Pruitt, pending in the County Court at Law No. 10, Bexar County, Texas, the Honorable David J.
Rodriguez presiding.